FILED
                              STATE OF WEST VIRGINIA                      September 27, 2021
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA




JOHNNY MCKINNEY,
Claimant Below, Petitioner

vs.)   No. 20-0391 (BOR Appeal No. 2054821)
                   (Claim No. 2018010643)

KINGSTON MINING, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
        Petitioner, Johnny McKinney, by Counsel Reginald Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Kingston Mining,
Inc., by Counsel Sean Harter, filed a timely response.

        The issue on appeal is the amount of residual permanent partial disability in the claim as a
result of Mr. McKinney’s compensable injury. The claims administrator granted a 0% permanent
partial disability award on August 24, 2018. In an Order dated November 6, 2019, the Workers’
Compensation Office of Judges (“Office of Judges”) affirmed the claims administrator’s grant of
a 0% award. This appeal arises from a Board of Review Order dated May 21, 2020, in which the
Board of Review affirmed the Office of Judges’ Order.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

       (b) In reviewing a decision of the board of review, the supreme court of appeals
       shall consider the record provided by the board and give deference to the board’s
       findings, reasoning and conclusions . . . .

                                                 1
       (c) If the decision of the board represents an affirmation of a prior ruling by both
       the commission and the office of judges that was entered on the same issue in the
       same claim, the decision of the board may be reversed or modified by the Supreme
       Court of Appeals only if the decision is in clear violation of Constitutional or
       statutory provision, is clearly the result of erroneous conclusions of law, or is based
       upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo re-
       weighing of the evidentiary record.

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. McKinney, a mine foreman, sustained an injury to his right knee on November 1, 2017,
as he was walking across a railway to go underground in a mantrip with the rest of his crew. Mr.
McKinney testified that as he was walking to the mantrip, he noticed that the curtain that they
needed for the job was on the ground. He placed the approximately thirty to fifty pound rubber
curtain on his shoulder and was stepping across the track when his right knee buckled and became
dislocated. Mr. McKinney stated that his foot slipped on uneven ground. He was transported by
Jan Care Dispatch from his worksite to Raleigh General Hospital. X-rays taken of his right knee
revealed loss of joint space in the medial compartment, ossified posterior patella, and enthesophyte
superior patella, but no joint effusion or fracture was found. Hospital personnel diagnosed knee
sprain and completed the Employees’ and Physicians’ Report of Occupational Injury Form.

         Paul M. Oar, M.D., Mr. McKinney’s primary care physician, examined him on November
2, 2017, and noted that he was suffering from right-knee pain. Dr. Oar’s examination revealed
some global swelling of the right knee and tenderness along the medial and lateral joint lines. Dr.
Oar referred Mr. McKinney to S. Brett Whitfield, M.D., an orthopedic surgeon. During his visit to
Dr. Whitfield on November 9, 2017, the examination revealed mild effusion, full extension to 120
degrees of flexion, and medial and lateral joint tenderness. Regarding the X-rays taken on
November 1, 2017, Dr. Whitfield noted the following abnormalities: arthritic changes of the
patellofemoral joint with osteophytes about the superior and inferior pole of the patella;
enthesophyte about the dorsal surface superiorly at the patella; and degenerative changes of the
lateral and medial compartment with small osteophytes. Dr. Whitfield diagnosed internal
derangement of the right knee with suspected medial and lateral meniscal tears and preexisting
arthritic changes of the right knee, with exacerbation. Dr. Whitfield recommended an MRI to
determine whether Mr. McKinney had sustained a torn meniscus.

       By Order dated November 21, 2017, HealthSmart Casualty Claims Solutions (“the claims
administrator”) rejected Mr. McKinney’s application for workers’ compensation benefits. The
claims administrator stated that the injury occurred at work, but there was no medical evidence to
support that the injury was a result of his work. Mr. McKinney protested the claims administrator’s
decision and elected the expedited adjudication process.
                                                 2
        An MRI of the right knee was performed on December 5, 2017, which revealed complete
posterior root tear of the medial meniscus and body segments of the medial meniscus with mild
patellar tendinosis and moderate cartilage abnormalities. On December 21, 2017, Dr. Whitfield
reexamined Mr. McKinney and discussed the MRI study. Dr. Whitfield stated, “MRI demonstrates
a complex tear of the posterior horn of the medial meniscus extending into the body.” Surgery was
recommended. On January 10, 2018, Dr. Whitfield performed surgical arthroscopy of the right
knee with debridement and removal of intra-articular loose bodies. Because the claim was rejected
by the claims administrator, the surgical procedure was performed under Mr. McKinney’s private
health insurance. Mr. McKinney returned to Dr. Whitfield on January 25, 2018. In his medical
records, Dr. Whitfield noted that Mr. McKinney did have a tear of the medial meniscus.

       The claims administrator referred Mr. McKinney to Prasadarao Mukkamala, M.D., who
prepared a report on February 1, 2018, wherein he opined that Mr. McKinney’s right-knee
impairment was not related to the work incident of November 1, 2017. Dr. Mukkamala diagnosed
him with internal derangement of the right knee, status post arthroscopic surgery, and
osteoarthritis. Dr. Mukkamala stated that the conditions that he diagnosed for the right-knee are
not causally related to Mr. McKinney’s employment. Dr. Mukkamala considered Mr. McKinney
to be morbidly obese and attributed his right-knee condition, including internal derangement and
osteoarthritis, to his age and excessive weight. Dr. Mukkamala indicated that because he was
simply walking when his knee gave out, there was no isolated fortuitous event that could be
construed as an injury. It was Dr. Mukkamala’s professional opinion that the internal derangement
was naturally occurring.

         On April 5, 2018, the Office of Judges reversed the claims administrator’s Order of
November 21, 2017, and ruled the claim compensable for right-knee sprain. Although Mr.
McKinney was found to have significant preexisting degenerative changes in his right knee prior
to the injury, the Office of Judges found that he established that it was more likely than not that he
sustained a compensable injury while working on November 1, 2017. The Board of Review
adopted the findings of fact and conclusions of law of the Office of Judges and affirmed the April
5, 2018, decision. 1

        By a claims administrator Order dated July 9, 2018, Dr. Whitfield’s request that a medial
meniscus tear of the right knee and osteoarthritis of the right knee be added as additional
compensable conditions in this claim was denied. The claims administrator alleged that these
conditions were unrelated to the compensable injury of November 1, 2017. Mr. McKinney
protested the claims administrator’s decision.

       Mr. McKinney was evaluated by Marsha Bailey, M.D., on August 13, 2018. In her report,
Dr. Bailey described the compensable injury and the subsequent medical treatment. It was noted
that Mr. McKinney continued to have right knee pain with increased pain from weight-bearing and

       1
        This Court affirmed the Board of Review’s Order dated August 17, 2018, in Kingston
Mining, Inc. v. McKinney, No. 18-0788 (W. Va. Supreme Court, February 13, 2020)
(memorandum decision).
                                                  3
climbing stairs. Dr. Bailey wrote that Mr. McKinney’s knee was showing signs of weakness and
he had a very slight amount of brawny edema. She diagnosed chronic right knee pain that she
believed was due to non-compensable preexisting degenerative joint disease and osteoarthritis of
the right knee, which had been accelerated by his longstanding obesity. Although it was reasonable
to assume that he sustained a right knee sprain/strain on November 1, 2017, Dr. Bailey opined that
the simple right knee sprain/strain has long since resolved and is not responsible for Mr.
McKinney’s current complaints. Dr. Bailey concluded that he had no right knee impairment from
the compensable injury pursuant to the American Medical Association’s Guides to the Evaluation
of Permanent Impairment (4th ed. 1993).

        Mr. McKinney saw Bruce Guberman, M.D., on November 9, 2018, for a medical
evaluation. A physical examination revealed that he was walking with an antalgic but steady gait.
The right knee showed moderate tenderness, moderate crepitation, and mild swelling. Dr.
Guberman diagnosed a history of a right knee sprain occurring on November 1, 2017, and stated
that the compensable injury aggravated preexisting dormant degenerative disease of the right knee
with medial and lateral meniscus tears. Dr. Guberman also noted that Mr. McKinney underwent a
partial medial and lateral meniscectomy and chondroplasty of the right knee on January 10, 2018.
Dr. Guberman found that he had reached his maximum degree of medical improvement with 4%
whole person impairment of the right knee for the partial medial and lateral meniscectomy based
upon the AMA, Guides. Dr. Guberman did not apportion any of the impairment since he believed
that the surgery to perform the partial medial lateral meniscectomy was necessary only as a result
of the injury of November 1, 2017. Dr. Guberman stated to a reasonable degree of medical
certainty that Mr. McKinney would not have required the surgery for his right knee, if it were not
for the injury of November 1, 2017, despite the degenerative changes that were present on the
imaging study.

        Ronald Fadel, M.D., an orthopedist, reviewed Mr. McKinney’s medical records and issued
a report on May 20, 2019. Dr. Fadel wrote that Dr. Whitfield’s November 30, 2018, letter,
described degenerative meniscal tears and extensive preexisting age related degenerative articular
cartilaginous disease. Dr. Fadel was skeptical that he had no symptoms to his right knee prior to
the compensable injury. He concluded that any consideration of ongoing treatment for
degenerative joint disease, is clearly directed towards preexisting pathology in this case.

        Mr. McKinney saw Dr. Mukkamala on July 24, 2019, for another medical evaluation. Dr.
Mukkamala wrote that the claim is compensable for a right knee sprain. Upon examination, it was
found that the right knee had reduced range of motion. There was right knee flexion contracture
but no atrophy. Dr. Mukkamala believed that Mr. McKinney was at maximum medical
improvement, with a 4% whole person impairment pursuant to Table 64 of the AMA Guides, for
the partial medial and partial lateral meniscectomy. However, Dr. Mukkamala apportioned the
entirety of the 4% impairment recommendation for preexisting degenerative arthrosis of the right
knee. Dr. Mukkamala disagreed with Dr. Guberman’s recommendation of 4% whole person
impairment and emphasized that Mr. McKinney had preexisting degenerative joint disease at the
right knee, with “no objective credible medical evidence that the preexisting degenerative disease
was aggravated.”

                                                4
        On November 6, 2019, the Office of Judges found that a preponderance of the evidence
indicates that Mr. McKinney’s compensable injury caused no right knee impairment and affirmed
the claims administrator’s Order dated August 24, 2018. Although both Drs. Guberman and
Mukkamala found 4% right knee impairment pursuant to Table 64 of the AMA Guides, the Office
of Judges noted that Dr. Guberman did not allocate for Mr. McKinney’s right knee meniscectomy.
It was determined that Dr. Mukkamala’s medical evaluation of July 24, 2019, is the best indicator
of his whole person impairment from the compensable injury. He appropriately allocated the
entirety of the 4% because Mr. McKinney’s torn meniscus was degenerative and not caused by the
compensable injury. The Board of Review issued an Order dated May 21, 2020, adopting the
findings of fact and conclusions of law of the Office of Judges and affirmed the decision.

       After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. The evidence of record indicates that 4% impairment results from Mr. McKinney’s
non-compensable conditions, and 0% impairment results from the compensable right-knee sprain
of November 1, 2017. The Board of Review’s Order is affirmed.


                                                                                        Affirmed.

ISSUED: September 27, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead


DISSENTING:

Justice John A. Hutchison
Justice William R. Wooton

Wooton, Justice, dissenting, and joined by Justice Hutchison:

        I once again dissent to the majority’s underlying conclusion that the meniscal tear present
in petitioner’s right knee did not occur in the course of and resulting from his employment.
Consistent with my stated dissent in McKinney v. Kingston Mining, Inc., No. 20-0137, 2021 WL
2022136 (W. Va., May 20, 2021), the Board of Review’s (“Board”) determination herein is based
upon its adoption of the Office of Judges’ (“OOJ”) prior erroneous conclusion that petitioner’s
meniscal tear was pre-existing in nature and therefore ineligible for a finding of compensability
and resultant permanent partial disability. However, the preponderance of evidence demonstrates
quite plainly that petitioner sustained an isolated, fortuitous injury which caused a meniscal tear
requiring surgery and resulting in a permanent impairment. Based on the OOJ and Board’s
contrary mischaracterization of the evidence, I dissent.
                                                5
        The source of the OOJ and Board’s mischaracterization of the etiology of petitioner’s
meniscal tear is the repeated reliance on both Dr. Mukkamala’s error about the mechanism of
injury and a single, isolated reference in an operative report which was later clarified by the
physician. Specifically, Dr. Mukkamala—whose causation and permanent partial disability
apportionment opinions the Office of Judges credited to the exclusion of all others 2—was under
the impression that petitioner sustained no particular injury on the date of loss. Dr. Mukkamala
stated in his initial report that petitioner’s symptoms were not the result of “occupational activities.
He was simply walking which is a normal activity and the claimant did not twist his knee, he did
not take a fall and nothing fell on him[.]” Concluding that his understanding of the event “d[id]
not indicate an injury,” Dr. Mukkamala then reached the only plausible alternative conclusion—
that the meniscal tear on petitioner’s imaging studies and as surgically observed must have been
pre-existing in nature. However, as is undisputed, petitioner fell while traversing an uneven
railway track carrying a heavy curtain, causing his knee to buckle and dislocate.

        This misapprehension of the underlying injury was compounded by second-hand
interpretations of an operative report by Drs. Bailey and Fadel. Both doctors concluded that
petitioner’s meniscal tear was degenerative on the sole basis of the operative report prepared by
petitioner’s physician, Dr. Whitfield. In that report, Dr. Whitfield described a “degenerative tear”
of petitioner’s medial meniscus. On this exclusive basis, both Drs. Bailey and Fadel concluded
that petitioner’s meniscal tear was degenerative; the OOJ accepted these conclusions wholesale.

        However, in so doing, both Drs. Bailey and Fadel—as well as the OOJ and Board—wholly
disregarded Dr. Whitfield’s letter clarifying that while petitioner clearly had some degree of
preexisting degeneration, he had no prior symptoms and therefore no evidence that the meniscal
tear was already present. Accordingly, Dr. Whitfield clarified his own operative observation and
opinion—upon which the other doctors exclusively relied—concluding that the meniscal tear was
the result of the work injury. However, the OOJ construed Dr Whitfield’s letter as “contradictory”
to his operative report, rather than clarifying, disregarded it altogether, and summarily adopted the
operative report as the “better evidence.”

        Both the Board and a majority of this Court affirmed. However, at no point has the Office
of Judges, Board of Review, or the majority noted Dr. Mukkamala’s total misapprehension of the
mechanism of injury or explained how the mechanism of injury which caused petitioner to suffer
a right knee sprain/strain is not entirely consistent with an associated meniscal tear, just as the
treating surgeon concluded. Because the OOJ, Board, and majority’s denial of compensability and
resultant permanent partial disability rests upon an entirely faulty basis, I respectfully dissent. I
am authorized to state that Justice Hutchison joins me in this dissent.



       2
         Dr. Marsha Bailey also performed an independent medical examination of petitioner, but
the OOJ disregarded her opinion on apportionment as an “outlier” because she found no
impairment whatsoever. The OOJ made no mention of Dr. Fadel’s records review in reaching its
ultimate conclusion, which was affirmed by the Board.
                                                   6